
	

113 HR 1588 IH: Medicare Drug Savings Act of 2013
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1588
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2013
			Mr. Waxman (for
			 himself, Mr. Levin,
			 Mr. George Miller of California,
			 Mr. McDermott, and
			 Mr. Andrews) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require drug manufacturers to provide drug rebates for drugs dispensed to
		  low-income individuals under the Medicare prescription drug benefit
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Drug Savings Act of
			 2013.
		2.Requiring drug
			 manufacturers to provide drug rebates for drugs dispensed to low-income
			 individuals
			(a)In
			 generalSection 1860D–2 of
			 the Social Security Act (42 U.S.C. 1395w–102) is amended—
				(1)in subsection
			 (e)(1), in the matter preceding subparagraph (A), by inserting and
			 subsection (f) after this subsection; and
				(2)by adding at the
			 end the following new subsection:
					
						(f)Prescription
				drug rebate agreement for rebate eligible individuals
							(1)Requirement
								(A)In
				generalFor plan years beginning on or after January 1, 2015, in
				this part, the term covered part D drug does not include any drug
				or biological product that is manufactured by a manufacturer that has not
				entered into and have in effect a rebate agreement described in paragraph
				(2).
								(B)2014 plan year
				requirementAny drug or
				biological product manufactured by a manufacturer that declines to enter into a
				rebate agreement described in paragraph (2) for the period beginning on January
				1, 2014, and ending on December 31, 2014, shall not be included as a
				covered part D drug for the subsequent plan year.
								(2)Rebate
				agreementA rebate agreement
				under this subsection shall require the manufacturer to provide to the
				Secretary a rebate for each rebate period (as defined in paragraph (6)(B))
				ending after December 31, 2013, in the amount specified in paragraph (3) for
				any covered part D drug of the manufacturer dispensed after December 31, 2013,
				to any rebate eligible individual (as defined in paragraph (6)(A)) for which
				payment was made by a PDP sponsor or MA organization under this part for such
				period, including payments passed through the low-income and reinsurance
				subsidies under sections 1860D–14 and 1860D–15(b), respectively. Such rebate
				shall be paid by the manufacturer to the Secretary not later than 30 days after
				the date of receipt of the information described in section 1860D–12(b)(7),
				including as such section is applied under section 1857(f)(3), or 30 days after
				the receipt of information under subparagraph (D) of paragraph (3), as
				determined by the Secretary. Insofar as not inconsistent with this subsection,
				the Secretary shall establish terms and conditions of such agreement relating
				to compliance, penalties, and program evaluations, investigations, and audits
				that are similar to the terms and conditions for rebate agreements under
				paragraphs (3) and (4) of section 1927(b).
							(3)Rebate for
				rebate eligible Medicare drug plan enrollees
								(A)In
				generalThe amount of the
				rebate specified under this paragraph for a manufacturer for a rebate period,
				with respect to each dosage form and strength of any covered part D drug
				provided by such manufacturer and dispensed to a rebate eligible individual,
				shall be equal to the product of—
									(i)the total number of units of such dosage
				form and strength of the drug so provided and dispensed for which payment was
				made by a PDP sponsor or an MA organization under this part for the rebate
				period, including payments passed through the low-income and reinsurance
				subsidies under sections 1860D–14 and 1860D–15(b), respectively; and
									(ii)the amount (if any) by which—
										(I)the Medicaid
				rebate amount (as defined in subparagraph (B)) for such form, strength, and
				period, exceeds
										(II)the average Medicare drug program rebate
				eligible rebate amount (as defined in subparagraph (C)) for such form,
				strength, and period.
										(B)Medicaid rebate
				amountFor purposes of this paragraph, the term Medicaid
				rebate amount means, with respect to each dosage form and strength of a
				covered part D drug provided by the manufacturer for a rebate period—
									(i)in the case of a
				single source drug or an innovator multiple source drug, the amount specified
				in paragraph (1)(A)(ii)(II) or (2)(C) of section 1927(c) plus the amount, if
				any, specified in subparagraph (A)(ii) of paragraph (2) of such section, for
				such form, strength, and period; or
									(ii)in the case of
				any other covered outpatient drug, the amount specified in paragraph (3)(A)(i)
				of such section for such form, strength, and period.
									(C)Average Medicare
				drug program rebate eligible rebate amountFor purposes of this subsection, the term
				average Medicare drug program rebate eligible rebate amount means,
				with respect to each dosage form and strength of a covered part D drug provided
				by a manufacturer for a rebate period, the sum, for all PDP sponsors under part
				D and MA organizations administering an MA–PD plan under part C, of—
									(i)the product, for
				each such sponsor or organization, of—
										(I)the sum of all rebates, discounts, or other
				price concessions (not taking into account any rebate provided under paragraph
				(2) or any discounts under the program under section 1860D–14A) for such dosage
				form and strength of the drug dispensed, calculated on a per-unit basis, but
				only to the extent that any such rebate, discount, or other price concession
				applies equally to drugs dispensed to rebate eligible Medicare drug plan
				enrollees and drugs dispensed to PDP and MA–PD enrollees who are not rebate
				eligible individuals; and
										(II)the number of the units of such dosage and
				strength of the drug dispensed during the rebate period to rebate eligible
				individuals enrolled in the prescription drug plans administered by the PDP
				sponsor or the MA–PD plans administered by the MA organization; divided
				by
										(ii)the total number of units of such dosage
				and strength of the drug dispensed during the rebate period to rebate eligible
				individuals enrolled in all prescription drug plans administered by PDP
				sponsors and all MA–PD plans administered by MA organizations.
									(D)Use of
				estimatesThe Secretary may
				establish a methodology for estimating the average Medicare drug program rebate
				eligible rebate amounts for each rebate period based on bid and utilization
				information under this part and may use these estimates as the basis for
				determining the rebates under this section. If the Secretary elects to estimate
				the average Medicare drug program rebate eligible rebate amounts, the Secretary
				shall establish a reconciliation process for adjusting manufacturer rebate
				payments not later than 3 months after the date that manufacturers receive the
				information collected under section 1860D–12(b)(7)(B).
								(4)Length of
				agreementThe provisions of
				paragraph (4) of section 1927(b) (other than clauses (iv) and (v) of
				subparagraph (B)) shall apply to rebate agreements under this subsection in the
				same manner as such paragraph applies to a rebate agreement under such
				section.
							(5)Other terms and
				conditionsThe Secretary shall establish other terms and
				conditions of the rebate agreement under this subsection, including terms and
				conditions related to compliance, that are consistent with this
				subsection.
							(6)DefinitionsIn
				this subsection and section 1860D–12(b)(7):
								(A)Rebate eligible
				individualThe term rebate eligible individual
				means—
									(i)a subsidy eligible individual (as defined
				in section 1860D–14(a)(3)(A));
									(ii)a Medicaid beneficiary treated as a subsidy
				eligible individual under clause (v) of section 1860D–14(a)(3)(B); and
									(iii)any part D eligible individual not
				described in clause (i) or (ii) who is determined for purposes of the State
				plan under title XIX to be eligible for medical assistance under clause (i),
				(iii), or (iv) of section 1902(a)(10)(E).
									(B)Rebate
				periodThe term rebate period has the meaning given
				such term in section
				1927(k)(8).
								.
				(b)Reporting
			 requirement for the determination and payment of rebates by manufactures
			 related to rebate for rebate eligible Medicare drug plan enrollees
				(1)Requirements for
			 PDP sponsorsSection 1860D–12(b) of the Social Security Act (42
			 U.S.C. 1395w–112(b)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Reporting
				requirement for the determination and payment of rebates by manufacturers
				related to rebate for rebate eligible Medicare drug plan enrollees
							(A)In
				generalFor purposes of the rebate under section 1860D–2(f) for
				contract years beginning on or after January 1, 2015, each contract entered
				into with a PDP sponsor under this part with respect to a prescription drug
				plan shall require that the sponsor comply with subparagraphs (B) and
				(C).
							(B)Report form and
				contentsNot later than a
				date specified by the Secretary, a PDP sponsor of a prescription drug plan
				under this part shall report to each manufacturer—
								(i)information (by National Drug Code number)
				on the total number of units of each dosage, form, and strength of each drug of
				such manufacturer dispensed to rebate eligible Medicare drug plan enrollees
				under any prescription drug plan operated by the PDP sponsor during the rebate
				period;
								(ii)information on
				the price discounts, price concessions, and rebates for such drugs for such
				form, strength, and period;
								(iii)information on the extent to which such
				price discounts, price concessions, and rebates apply equally to rebate
				eligible Medicare drug plan enrollees and PDP enrollees who are not rebate
				eligible Medicare drug plan enrollees; and
								(iv)any additional information that the
				Secretary determines is necessary to enable the Secretary to calculate the
				average Medicare drug program rebate eligible rebate amount (as defined in
				paragraph (3)(C) of such section), and to determine the amount of the rebate
				required under this section, for such form, strength, and period.
								Such report shall be in a form
				consistent with a standard reporting format established by the
				Secretary.(C)Submission to
				SecretaryEach PDP sponsor
				shall promptly transmit a copy of the information reported under subparagraph
				(B) to the Secretary for the purpose of audit oversight and evaluation.
							(D)Confidentiality
				of informationThe provisions
				of subparagraph (D) of section 1927(b)(3), relating to confidentiality of
				information, shall apply to information reported by PDP sponsors under this
				paragraph in the same manner that such provisions apply to information
				disclosed by manufacturers or wholesalers under such section, except—
								(i)that any reference
				to this section in clause (i) of such subparagraph shall be
				treated as being a reference to this section;
								(ii)the reference to the Director of the
				Congressional Budget Office in clause (iii) of such subparagraph shall be
				treated as including a reference to the Medicare Payment Advisory Commission;
				and
								(iii)clause (iv) of such subparagraph shall not
				apply.
								(E)OversightInformation reported under this paragraph
				may be used by the Inspector General of the Department of Health and Human
				Services for the statutorily authorized purposes of audit, investigation, and
				evaluations.
							(F)Penalties for
				failure to provide timely information and provision of false
				informationIn the case of a PDP sponsor—
								(i)that fails to provide information required
				under subparagraph (B) on a timely basis, the sponsor is subject to a civil
				money penalty in the amount of $10,000 for each day in which such information
				has not been provided; or
								(ii)that knowingly
				(as defined in section 1128A(i)) provides false information under such
				subparagraph, the sponsor is subject to a civil money penalty in an amount not
				to exceed $100,000 for each item of false information.
								Such civil money penalties are in
				addition to other penalties as may be prescribed by law. The provisions of
				section 1128A (other than subsections (a) and (b)) shall apply to a civil money
				penalty under this subparagraph in the same manner as such provisions apply to
				a penalty or proceeding under section
				1128A(a)..
				(2)Application to
			 MA organizationsSection 1857(f)(3) of the Social Security Act
			 (42 U.S.C. 1395w–27(f)(3)) is amended by adding at the end the
			 following:
					
						(D)Reporting
				requirement related to rebate for rebate eligible Medicare drug plan
				enrolleesSection
				1860D–12(b)(7).
						.
				(c)Deposit of
			 rebates into Medicare Prescription Drug AccountSection
			 1860D–16(c) of the Social Security Act (42 U.S.C. 1395w–116(c)) is amended by
			 adding at the end the following new paragraph:
				
					(6)Rebate for
				rebate eligible Medicare drug plan enrolleesAmounts paid under a rebate agreement under
				section 1860D–2(f) shall be deposited into the
				Account.
					.
			(d)Exclusion from
			 determination of best price and average manufacturer price under
			 Medicaid
				(1)Exclusion from
			 best price determinationSection 1927(c)(1)(C)(ii)(I) of the
			 Social Security Act (42 U.S.C. 1396r–8(c)(1)(C)(ii)(I)) is amended by inserting
			 and amounts paid under a rebate agreement under section
			 1860D–2(f) after this section.
				(2)Exclusion from
			 average manufacturer price determinationSection 1927(k)(1)(B)(i)
			 of the Social Security Act (42 U.S.C. 1396r–8(k)(1)(B)(i)) is amended—
					(A)in subclause (IV),
			 by striking and after the semicolon;
					(B)in subclause (V),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(VI)amounts paid
				under a rebate agreement under section
				1860D–2(f).
							.
					
